Case 1:19-cv-18394-NLH-MJS Document 61 Filed 03/22/21 Page 1 of 16 PageID: 670




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

 CHRISTOPHER JUSTIN EADS,                  Civil Action No. 19-18394
                                                  (NLH) (MJS)
             Plaintiff,

       v.
                                                      OPINION
 FEDERAL BUREAU OF PRISONS, et
 al.,

             Defendants.




APPEARANCES:

Christopher Justin Eads
10391-028
Federal Correctional Institution Fairton
P.O. Box 420
Fairton, NJ 08320

      Plaintiff Pro Se

Rachael A. Honig, Acting United States Attorney
Jane Dattilo, Assistant United States Attorney
U.S. Attorney’s Office for the District of NJ
970 Broad Street
Suite 700
Newark, NJ 07102

      Attorneys for Defendant the Federal Bureau of Prisons

HILLMAN, District Judge

      This matter comes before the Court on three motions:

Defendant Federal Bureau of Prisons’ (“BOP”) motion to dismiss

Plaintiff Christopher Eads’ claims under the Administrative

Procedure Act (“APA”), ECF No. 31; Plaintiff’s motion for the
Case 1:19-cv-18394-NLH-MJS Document 61 Filed 03/22/21 Page 2 of 16 PageID: 671



appointment of counsel, ECF No. 52; Plaintiff’s motion for a

temporary restraining order, ECF No. 50; and Plaintiff’s motion

to supplement his TRO motion, ECF No. 54.          For the following

reasons, the Court will grant Defendant’s motion to dismiss and

Plaintiff’s motion to supplement.         Plaintiff’s motions for a

temporary restraining order and the appointment of counsel will

be denied.

I.    BACKGROUND

      On June 12, 2018, Plaintiff’s cellmate assaulted Plaintiff

while he was an inmate at the United States Penitentiary, Tucson

(“UPS Tucson”).      ECF No. 11 ¶ 12.     Two weeks after the assault,

prison officials transported Plaintiff to the Tucson Medical

Center (“TMC”), where emergency room doctors diagnosed him with

“fractures to his nasal bones and maxillary frontal processes.”

Id. ¶¶ 13–14.      For follow-up care, the doctors recommended an

ophthalmologist appointment to check for “vision changes in

[Plaintiff’s] left eye,” and an appointment with an ENT

Specialist to evaluate Plaintiff’s nasal fractures.            Id. ¶ 15.

      Approximately a week later, Defendant transferred Plaintiff

to the Federal Correctional Institution, Fairton (“FCI Fairton”)

in New Jersey, where he arrived on July 9, 2018.           Id. ¶ 18.    On

July 17, 2018, an outside ENT specialist evaluated Plaintiff and

“addressed a closed fracture of nasal bone, deviated septum and

nasal congestion, and recommended the use of nasal hygiene

                                      2
Case 1:19-cv-18394-NLH-MJS Document 61 Filed 03/22/21 Page 3 of 16 PageID: 672



regimen, such as the use of saline spray 2-3 times a day and to

use Mucinex (without decongestants).”         Id. ¶ 49.    On August 2,

2018, FCI Fairton’s medical staff diagnosed Plaintiff with

floaters in both eyes and recommended a follow-up exam in eight

weeks.    Id. ¶ 51.    The staff instructed Plaintiff to notify them

if his symptoms worsened.       Id.

      In the months following Plaintiff’s evaluations, Plaintiff

repeatedly requested follow-up visits with outside specialist

and submitted multiple sick call requests concerning nasal and

eye conditions.     Id. ¶¶ 31, 34, 52–55, 83.       During this period,

Plaintiff states that he did not receive adequate treatment for

his pain and that FCI Fairton’s medical staff did not comply

with the treatment recommended by outside specialists.            Id. ¶¶

51–92.

      Plaintiff filed his amended complaint on February 18, 2020.

In addition to allegations of constitutional violations,

Plaintiff brings APA claims against Defendant alleging that

Defendant’s treatment of his nasal and eye conditions was

arbitrary, capricious, and an abuse of discretion.           Id. ¶ 30, ¶¶

96–99, 116, 141.      Defendant moves to dismiss Plaintiff’s APA

claims.    ECF No. 31.    Plaintiff opposes.      ECF No. 33.

II.   STANDARD OF REVIEW

      Courts must liberally construe pro se pleadings.           Higgs v.

Atty. Gen. of the U.S., 655 F.3d 333, 339 (3d Cir. 2011) (citing

                                      3
Case 1:19-cv-18394-NLH-MJS Document 61 Filed 03/22/21 Page 4 of 16 PageID: 673



Estelle v. Gamble, 429 U.S. 97, 106 (1976)).          However, to

survive a motion to dismiss, pro se litigants must still comply

with federal pleading standards.          See Thakar v. Tan, 372 F.

App’x 325, 328 (3d Cir. 2010).

      When considering a motion to dismiss for failure to state a

claim under Fed. R. Civ. P. 12(b)(6), Courts accept all well-

pleaded allegations in the complaint as true and view them in

the light most favorable to the non-moving party.           Connelly v.

Lane Const. Corp., 809 F.3d 780, 790 (3d Cir. 2016).            A Court

may grant a motion to dismiss only if the plaintiff fails to

allege sufficient factual matter, to “state a claim to relief

that is plausible on its face.”        Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S.

444, 570 (2007)).      A claim is facially plausible when “the

plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.”      Id.

III. DISCUSSION

A.    Motion to Dismiss

      Plaintiff seeks judicial review of Defendant’s decisions

regarding his medical care under the APA, alleging that

Defendant’s actions were “arbitrary, capricious, and an abuse of

discretion.”     ECF No. 11 ¶¶ 2, 96–99, 116, 141.        Plaintiff

asserts that the APA entitles him to relief because Defendant’s

                                      4
Case 1:19-cv-18394-NLH-MJS Document 61 Filed 03/22/21 Page 5 of 16 PageID: 674



actions were “(1) not committed to agency discretion by law; (2)

was an agency action within the definition of 5 U.S.C. § 551;

and (3) was a final agency action for which there is no other

remedy in court.”      ECF No. 33 at 2.

      The APA entitles any person “adversely affected or

aggrieved by agency action” to “judicial review thereof,” if the

action is “final agency action for which there is no other

adequate remedy.”      Heckler v. Chaney, 470 U.S. 821, 828 (1985).

Courts must “hold unlawful and set aside agency action,

findings, and conclusions found to be arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law.”

5 U.S.C. § 706(2)(A).      However, “before any review at all may be

had, a party must first clear the hurdle of § 701(a),” which

bars judicial review of actions that are “committed to agency

discretion by law.”      Heckler, 470 U.S. at 828.

      In making this determination, the Court must consider three

factors:

      1) the action involves broad discretion, not just the
      limited discretion inherent in every agency action, 2)
      the action is the product of political, military,
      economic, or managerial choices that are not readily
      subject to judicial review; and 3) the action does not
      involve charges that the agency lacked jurisdiction,
      that the decision was motivated by impermissible
      influences such as bribery or fraud, or that the decision
      violates a constitutional, statutory, or regulatory
      command.




                                      5
Case 1:19-cv-18394-NLH-MJS Document 61 Filed 03/22/21 Page 6 of 16 PageID: 675



Davis Enterprises v. U.S. E.P.A., 877 F.2d 1181, 1185 (3d Cir.

1989) (citing Local 2855, AFGE (AFL–CIO) v. United States, 602

F.2d 574 (3d Cir. 1979)).       Here, the parties dispute the first

factor.

      An agency action is “committed to agency discretion by

law,” § 701(a)(2), where the relevant statute “‘is drawn so that

a court would have no meaningful standard against which to judge

the agency’s exercise of discretion.’”         Gentile v. Sec. & Exch.

Comm’n, 974 F.3d 311, 319 (3d Cir. 2020) (quoting Lincoln v.

Vigil, 508 U.S. 182, 191 (1993)).         Section 4042(a)(2) of Title

18, which states that the BOP shall “provide for the

safekeeping, care, and subsistence” of federal inmates, grants

the BOP authority to make decisions regarding inmates’ medical

care.    Defendant argues that such decisions are committed to

agency discretion by law since the text of § 4042(a)(2) provides

no standard for courts to evaluate decisions about medical care.

ECF No. 31 at 10.      “The one common thread running through the

Supreme Court and Third Circuit precedents in this area is that

where an agency’s assertion that a decision committed to agency

discretion by law has been upheld, on the face of the statute

there is simply no law to apply in determining if a decision is

correct.”    Raymond Proffitt Found. v. U.S. Army Corps of Eng’r,

343 F.3d 199, 206 (3d Cir. 2003) (cleaned up).           “Those

situations often involve ‘a complicated balancing of a number of

                                      6
Case 1:19-cv-18394-NLH-MJS Document 61 Filed 03/22/21 Page 7 of 16 PageID: 676



factors which are peculiarly within [the agency’s] expertise.’”

Gentile, 974 F.3d at 319 (quoting Heckler, 470 U.S. at 831)

(alteration in original).

      The Third Circuit has yet to decide whether medical care

decisions are committed to agency discretion by law, and the

plain text of the statute does not set forth a standard by which

to determine if Defendant’s decision was correct.           However, an

agency’s regulations may provide a basis for review.            Raymond,

343 F.3d at 206.      To provide a basis for review, an agency’s

regulations must list factors an agency must consider in

reaching a decision.      M.B. v. Quarantillo, 301 F.3d 109, 113 (3d

Cir. 2002).     “[The Third Circuit] has held that where

regulations list factors an agency must consider in reaching a

decision, there is sufficient guidance for a court to determine

whether the agency had acted arbitrarily and capriciously.”             Id.

“Once the agency has articulated factors to be considered. . .

the agency effectively has limited its own discretion and would

not be free to make a decision based exclusively on factors not

contained in the regulations.”        Davis Enterprises v. U.S.

E.P.A., 877 F.2d 1181, 1186 (3d Cir. 1989).

      To constitute an internal policy such that a court may use

it to review agency action, the agency must officially direct or

require agents to follow specific practices or procedures.             See

Hondros v. U.S. Civil Service Com’n, 720 F.2d 278, 294 (3d Cir.

                                      7
Case 1:19-cv-18394-NLH-MJS Document 61 Filed 03/22/21 Page 8 of 16 PageID: 677



1983).    For example, in Hondros, the Court found that an

official memorandum directing the agency to use specific

procedures in making hiring decisions, constituted an internal

policy reviewable under an arbitrary, capricious, or abuse of

discretion standard.      Id.   Specifically, the Court held that

policy was reviewable since the agency obligated itself to

follow the specific procedures.        Id.

      Here, Plaintiff alleges that Defendant’s decisions

regarding his medical care were not committed to agency

discretion by law because Program Statement 6031.04 (“PS

6031.04”) limited the Defendant’s discretion and rendered its

decisions reviewable under the APA.          ECF No. 33 at 2–3.

However, BOP Program Statements are not “regulations” that would

provide a basis for review.       Reno v. Koray, 515 U.S. 50, 61

(1995)(stating that BOP Program Statements are not “published

regulations subject to the rigors of the [APA]”); see also Cyrus

v. Laino, No. 4:CV-08-1085, 2008 WL 2858290, at *6 (M.D. Pa.

July 22, 2008) (“A policy manual does not have the force of law

and does not rise to the level of a regulation. . . . Further, a

violation of an internal policy does not automatically rise to

the level of a Constitutional violation.”).          Instead, BOP

Program Statements, such as PS 6031.04, “are ‘internal agency

guidelines,’ rather than “published regulations subject to the

rigors of the Administrative Procedure Act,’ and thus ‘do not

                                      8
Case 1:19-cv-18394-NLH-MJS Document 61 Filed 03/22/21 Page 9 of 16 PageID: 678



create entitlements enforceable under the APA.’”           Solan v.

Zickefoose, 530 F. App’x 109, 112 (3d Cir. 2013) (quoting Reno,

515 U.S. at 61; Robinson v. Sherrod, 631 F.3d 839, 842 (7th Cir.

2011)).

      Plaintiff also claims that PS 6031.04 is an internal policy

that limited Defendant’s discretion because of Defendant’s broad

use of InterQual, a criteria-based software.          ECF No. 33 at 5–6.

PS 6031.04 requires BOP institutions to establish Utilization

Review Committees (“URC”) to review inmates’ request for outside

medical care. Patient Care, BOP Program Statement 6031.04, (June

3, 2014), available at https://www.bop.gov/policy/progstat/

6031_004.pdf (last visited Mar. 19, 2021).          The URCs use

InterQual to assist with determinations regarding inmate’s

request for outside medical care.         ECF No. 33 at 5–6.     Although

Plaintiff agrees that PS 6031.04 does not list factors or

criteria that determine whether an inmate can visit an outside

specialist, Plaintiff argues that InterQual provides several

factors that the URC considers in reaching their decisions.             Id.

      Unlike the policy in Hondros, PS 6031.04 does not direct

the URC to use InterQual, nor does PS 6031.04 obligate the

Defendant to follow InterQual’s criteria.          Thus, while InterQual

may provide factors to consider, the Defendant’s use of

InterQual does not constitute an internal policy that provides a

basis for review.      Accordingly, PS 6031.04 did not limit

                                      9
Case 1:19-cv-18394-NLH-MJS Document 61 Filed 03/22/21 Page 10 of 16 PageID: 679



 Defendant’s discretion or render its decisions reviewable under

 the APA.

       The Court also concludes that Defendant’s decision was not

 a “final agency action for which there is no other adequate

 remedy in a court . . . .”       5 U.S.C. § 704.     “This limitation

 ‘makes it clear that Congress did not intend the general grant

 of review in the APA to duplicate existing procedures for review

 of agency action.’”      Harrison v. Fed. Bureau of Prisons, 248 F.

 Supp. 3d 172, 182 (D.D.C. 2017) (quoting Bowen v. Massachusetts,

 487 U.S. 879, 903 (1988)), reconsideration granted on other

 grounds, 298 F. Supp. 3d 174 (D.D.C. 2018).          Plaintiff’s Federal

 Tort Claims Act claim against the United States for negligence

 and his Eighth Amendment claim against Dr. Abigail Lopez de

 Lasalle may continue to be adjudicated.         The Federal Tort Claims

 Act provides monetary damages, and Plaintiff may obtain

 injunctive relief via his constitutional claim.          As there are

 other ways for this Court to review the adequacy of Plaintiff’s

 medical care, the APA is not Plaintiff’s only option.

 Accordingly, the Court will grant the motion to dismiss and

 dismiss the APA claim against the Federal Bureau of Prisons.

 B.    Motion for a Temporary Restraining Order

       Plaintiff also filed a motion for an emergency temporary

 restraining order and preliminary injunction, ECF No. 50, and

 motion to supplement that motion, ECF No. 54.          The Court will

                                      10
Case 1:19-cv-18394-NLH-MJS Document 61 Filed 03/22/21 Page 11 of 16 PageID: 680



 grant the motion to supplement.        Plaintiff asks the Court to

 order the BOP (1) to not transfer Plaintiff to another

 institution; and (2) to not retaliate against Plaintiff by

 placing him into the Special Housing Unit (“SHU”) for seeking

 medical care and treatment.       ECF No. 50 at 1-2.     Defendants

 object to the motion.      ECF No. 58.

       To obtain preliminary injunctive relief, the moving party

 must demonstrate: (1) a reasonable likelihood of success on the

 merits; (2) irreparable injury if the requested relief is not

 granted; (3) the granting of preliminary injunction will not

 result in greater harm to the non-moving party; and (4) the

 public interest weighs in favor of granting the injunction.

 Reilly v. City of Harrisburg, 858 F.3d 173, 176 (3d Cir. 2017),

 as amended (June 26, 2017).

       The Third Circuit has clarified the standard for granting a

 preliminary injunction, explaining that “a movant for

 preliminary equitable relief must meet the threshold for the

 first two ‘most critical’ factors: it must demonstrate that it

 can win on the merits (which requires a showing significantly

 better than negligible but not necessarily more likely than not)

 and that it is more likely than not to suffer irreparable harm

 in the absence of preliminary relief.”         Id. at 179.    “If these

 gateway factors are met, a court then considers the remaining

 two factors and determines in its sound discretion if all four

                                      11
Case 1:19-cv-18394-NLH-MJS Document 61 Filed 03/22/21 Page 12 of 16 PageID: 681



 factors, taken together, balance in favor of granting the

 requested preliminary relief.”       Id.

       Plaintiff has failed to show imminent irreparable harm,

 which is a threshold issue for a preliminary injunction.

 Reilly, 858 F.3d at 176.      Plaintiff’s allegations are

 speculative and based on a remote future injury.          While many

 future events are conceivable, Plaintiff must show more to meet

 his burden as to immediate, irreparable harm.          “[A] showing of

 irreparable harm is insufficient if the harm will occur only in

 the indefinite future.      Rather, the moving party must make a

 ‘clear showing of immediate irreparable harm.’”          Campbell Soup

 Co. v. ConAgra, Inc., 977 F.2d 86, 91 (3d Cir. 1992) (quoting

 Hohe v. Casey, 868 F.2d 69, 72 (3d Cir. 1989); see also Par

 Pharm., Inc. v. Quva Pharma, Inc., 764 F. App’x 273, 279 (3d

 Cir. 2019) (“To be imminent, the injury cannot be remote or

 speculative; it must be poised to occur before the District

 Court can hold a trial on the merits.”); Moneyham v. Ebbert, 723

 F. App’x 89, 92 (3d Cir. 2018) (“The irreparable harm alleged

 must be actual and imminent, not merely speculative.”).

 Moreover, “[i]njunctive force may be unleashed only against

 conditions generating a presently existing actual threat; it may

 not be used simply to eliminate a possibility of a remote future

 injury, or a future invasion of rights.”         Holiday Inns of

 America, Inc. v. B & B Corp., 409 F.2d 614, 618 (3d Cir. 1969).

                                      12
Case 1:19-cv-18394-NLH-MJS Document 61 Filed 03/22/21 Page 13 of 16 PageID: 682



       Here, Plaintiff makes speculative claims regarding

 prospective harms that have yet to occur.         Plaintiff alleges he

 “would be sent to the Special Housing Unit (SHU) and transferred

 if he ever filed another medical sick call, email or cop-out

 seeking medical attention again.”         ECF No. 54 at 4.    In support

 of this proposition Plaintiff directs this Court’s attention to

 Exhibit 3 of his Motion to Supplement and Clarify his Request

 for Temporary Restraining Order and Injunctive Relief.            However,

 Exhibit 3 does not support his position.         Instead, in Exhibit 3,

 Plaintiff is merely instructed that he has already been

 interviewed regarding the medical issue he recently complained

 of and that he was already instructed “not to harass the Health

 Services Department” by consistently filing the same medical

 request.

       Plaintiff was notified he “may be subject to disciplinary

 action and placement in the Special Housing Unit if [he]

 continue[s] to harass, refuse staff orders/programs, or become

 insolent.”    ECF No. 54 at 23.     The Court concludes these

 allegations are simply too speculative and are based on a remote

 possible, future injury.      This is insufficient to satisfy

 Plaintiff’s burden.      See, e.g., Stevens v. Jones, No. 16-8694,

 2018 WL 6242467, at *3 (D.N.J. Nov. 29, 2018) (“Because

 Plaintiff’s Motion relies on claims that are both speculative

 and based on harm in the indefinite future, Plaintiff is unable

                                      13
Case 1:19-cv-18394-NLH-MJS Document 61 Filed 03/22/21 Page 14 of 16 PageID: 683



 to meet the burden of demonstrating irreparable harm if the

 injunction is denied.”).      Because Plaintiff has not satisfied

 the second factor for a temporary restraining order, the Court

 need not reach the other three factors.         See Greater Phila.

 Chamber of Commerce v. City of Phila., 949 F.3d 116, (3d Cir.

 2020) (“Generally, the moving party must establish the first two

 factors and only if these ‘gateway factors’ are established does

 the district court consider the remaining two factors.”).

       The Court will deny the motion.

 C.    Motion for Counsel

       Finally, the Court considers Plaintiff’s second motion for

 the appointment of counsel.       ECF No. 52.    Appointment of counsel

 is a privilege, not a statutory or constitutional right,

 Brightwell v. Lehman, 637 F.3d 187, 192 (3d Cir. 2011), and is

 governed by the factors enumerated in Tabron v. Grace, 6 F.3d

 147 (3d Cir. 1993).      In determining whether to appoint counsel,

 a court considers the following: (1) the plaintiff’s ability to

 present his or her own case; (2) the complexity of the legal

 issues; (3) the degree to which factual investigation will be

 necessary and the ability of the plaintiff to pursue such

 investigation; (4) the amount a case is likely to turn on

 credibility determinations; (5) whether the case will require

 the testimony of expert witnesses; and (6) whether the plaintiff

 can attain and afford counsel on his own behalf.          See id. at

                                      14
Case 1:19-cv-18394-NLH-MJS Document 61 Filed 03/22/21 Page 15 of 16 PageID: 684



 155–56, 157 n.5; see also Cuevas v. United States, 422 F. App’x

 142, 144–45 (3d Cir. 2011) (reiterating the Tabron factors).

       The Court concludes that the Tabron factors weigh against

 appointing counsel at this time; therefore, the Court will deny

 the motion for counsel.      Plaintiff has presented his case in a

 coherent, knowledgeable manner thus far and has capably argued

 intricate points of law.      Plaintiff asserts he is suffering from

 neurological traumas and mental injuries that impact his ability

 to litigate, but the Court has not seen any evidence of this in

 Plaintiff’s well-reasoned motions and other filings.           He has

 demonstrated an ability to comply with Court rules and

 appropriately respond to Defendants’ arguments.

       Plaintiff’s remaining constitutional and tort claims do not

 appear to be especially complex, and Plaintiff has not

 identified any anticipated trouble in prosecuting his claims

 beyond his unsupported claims of mental deficiencies.           The Court

 notes that there is a motion to preserve evidence pending before

 the Magistrate Judge, ECF No. 57, which indicates Plaintiff is

 familiar with the discovery process and able to take actions to

 participate in discovery.       Moreover, as the Court previously

 noted, it does not appear that extensive discovery is expected.

 The grievances submitted by Plaintiff should serve to establish

 his requests for medical care, meaning the case would not be

 “solely a swearing contest.”       Parham v. Johnson, 126 F.3d 454,

                                      15
Case 1:19-cv-18394-NLH-MJS Document 61 Filed 03/22/21 Page 16 of 16 PageID: 685



 460 (3d Cir. 1997).      Whether Plaintiff was denied care entirely

 is a question that should not need expert testimony as his

 records should establish what care was provided.          An expert may

 be needed in his claims against Dr. Lopez, and so this factor

 weighs slightly in favor of appointing counsel.          Plaintiff has

 not pointed to any difficulties in conducting discovery beyond

 the hurdles faced by all pro se prisoner plaintiffs.           As

 Plaintiff is proceeding in forma pauperis, the Court accepts

 that he cannot afford counsel on his own, which also weighs

 slightly in favor of appointing counsel.

       At this time, the balance of factors weighs against

 appointing counsel.      The denial will be without prejudice, and

 Plaintiff may move again for the appointment of counsel by

 addressing the Tabron factors more specifically.

 IV.   CONCLUSION

       For the reasons set forth above, the Court will grant

 Defendant’s motion to dismiss and Plaintiff’s motion to

 supplement. Plaintiff’s claims against the Federal Bureau of

 Prisons will be dismissed without prejudice. Fed. R. Civ. P.

 12(b)(6).    Plaintiff’s motions for a temporary restraining order

 and the appointment of counsel will be denied.          An appropriate

 Order follows.

 Dated: March 22, 2021                       s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.


                                      16
